Title: Enclosure: John Brown to William Irvine, [22 August 1791]
From: Brown, John
To: Irvine, William


[Danville, Virginia, August 22, 1791]
Sir,
An Express from Gen: Wilkinson has this moment reached this place informing of his success. He has destroyed a large Indian Town situated at the banks of the Wabash; also a Kichapoo town containing about 30 houses, & has killed & taken 42 of the enemy. His loss two men killed & one wounded. I have not as yet heard where the Express left him, but expect he has repassed the Ohio before this time. Genl. St. Clair is now here endeavouring to procure aid from the Kentucke militia. His regular force, as yet, does not exceed 500 or 600 men & the river is too low to admit of Boats descending from Fort Pitt. I fear he will meet with great difficulty in obtaining assistance from this Country as the Militia are extremely averse to a co-operation with the regulars, & I am doubtful whether they can be compelled by the Laws of this State, especially as the Executive of Virginia has given no orders upon the subject to the Lieutenants of this District. The Bearer will only allow me time to assure you that,
I am   With very great respect   Sir,   Your Mo: Hble Servt.

J: Brown
Danville22d. Augt. 1791

P. S. Have lately received two packets from you.
